Martin, J.,

delivered the opinion of the court.
The defendant, owner of a steam-boat, is appellant from a judgment, by which the plaintiff has recovered the value of a slave owned by him, which fell from on board and was drowned, through the inattention and want of care of the master; and, also, for the want of a yawl or small boat, and ropes necessary for the use of the steam-boat.
The general issue was pleaded.
The testimony of the master was introduced by the defendant, and several passengers were examiued as witnesses. The testimony is in some degree contradictory ; it, however, clearly appears that the slave fell overboard during the night, and that no assistance was or could have been given him, because the boat was destitue of a yawl, and so ill provided with ropes, that none could be had to be thrown to the assistance of the slave.
We agree with the plaintiff’s counsel, that steam-boats carrying passengers for hire, ought to be furnished with whatever is requisite, or usually provided on such occasions for their safety, and-that of their servants who accompany them ; and a yawl or small boat, is, in our opinion, essential to this object. A steam-boat should not be so ill provided with ropes and loose rigging, that on an emergency none could be found at hand to be thrown to a person accidentally falling overboard.
The plaintiff’s counsel has also contended, that the master did not use proper exertions to relieve and save the slave. The defendant has endeavored to avail himself of the testimony of the master, after having given him a release. As might have been expected, his evidence and that of the *351other witnesses, do not exactly coincide. In a case like this, the conclusion of the first judge has much weight with us, and in the present, a close examination of the testimony, has satisfied us that he did not err in giving judgment for the plaintiff.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.